Court of Appeals
of the State of Georgia

                                          ATLANTA,____________________
                                                   April 16, 2020

The Court of Appeals hereby passes the following order:

A20A1533. ADJANI DEANDERS WILLIAMS v. THE STATE.

       On February 13, 2020, Adjani Deanders Williams pled guilty to abandonment.
Thereafter, on February 27, 2020, Williams filed a pro se notice of appeal. We,
however, lack jurisdiction.
       “A criminal defendant in Georgia does not have the right to represent himself
and also be represented by an attorney, and pro se filings by represented parties are
therefore unauthorized and without effect.” Tolbert v. Toole, 296 Ga. 357, 363 (3)
(767 SE2d 24) (2014) (punctuation omitted). Here, Williams was represented by
counsel at his guilty plea hearing. There is nothing in the record indicating that the
attorney either withdrew or was relieved from representation. See White v. State, 302
Ga. 315, 318 (2) (806 SE2d 489) (2017) (“defense counsel’s duties toward their
clients extend for at least the 30 days after the entry of judgment when a notice of
appeal may be filed”). Under these circumstances, Williams’s pro se notice of appeal
is a nullity. See Soberanis v. State, 345 Ga. App. 403, 405 (812 SE2d 800) (2018).
For this reason, the appeal is DISMISSED. See id.
       Because Williams was represented by counsel before the trial court, he is
informed of the following in accordance with Rowland v. State, 264 Ga. 872, 875-876
(2) (452 SE2d 756) (1995): This appeal has been dismissed because your attorney
failed to file a proper and timely notice of appeal. If you still wish to appeal, you may
petition the trial court for leave to file an out-of-time appeal. If the trial court grants
your request, you will have 30 days from the entry of that order to file a notice of
appeal referencing your conviction. If the trial court denies your request, you will
have 30 days from the entry of that order to file a notice of appeal referencing the
denial of your request for an out-of-time appeal.
      The Clerk of Court is DIRECTED to send a copy of this order to Williams and
to his attorney, and the latter also is DIRECTED to send a copy to Williams.

                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        04/16/2020
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.